Citation Nr: 0022430	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-15 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to an increased rating for service-connected 
postoperative recurrent right shoulder dislocation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In February 1999, the RO denied a claim of 
entitlement to an increased rating for service-connected 
postoperative recurrent right shoulder dislocation, evaluated 
as 20 percent disabling.  The veteran has appealed.  In March 
1999, the RO denied claims of entitlement to service 
connection headaches, a neck injury, a possible rotator cuff 
tear, left shoulder, and a bilateral knee condition.  In 
April 1999, a notice of disagreement was received only as to 
the denials of the left shoulder condition, headaches and a 
neck injury, and in May 1999 a statement of the case was 
issued.  A substantive appeal was received.  During the 
veteran's hearing, held in November 1999, he withdrew his 
claim for a left shoulder condition, and this claim is 
therefore not before the Board at this time.  See 38 C.F.R. 
§ 20.204(b) (1999).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has 
headaches; and no competent medical evidence of a nexus 
between a current cervical spine disorder and an inservice 
injury or disease sustained by the veteran.

2.  The veteran's postoperative recurrent right shoulder 
dislocation does not limit right arm motion to midway between 
the side and shoulder level, there is 5/5 muscle strength in 
the right upper extremity with no atrophy; the most recent 
examination report shows that the examiner concluded that the 
veteran was malingering.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for headaches and residuals of a neck injury are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
postoperative recurrent right shoulder dislocation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A review of the veteran's written statements, and the 
transcript of his hearing, held in November 1999, shows that 
the veteran asserts that he has headaches and residuals of a 
neck injury as a result of his service.  In particular, he 
argues that he developed headaches and a neck disorder from 
the same accident which he injured his right shoulder (the 
Board notes that the veteran has been granted service 
connection for a right shoulder disorder).  The veteran's 
brother has testified that the veteran complained of 
headaches and a neck disorder during his service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, and competent evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
these issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski , 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran's service medical records are silent for 
complaints, treatment or a diagnosis involving headaches or a 
neck injury, with the sole exception of complaints of 
headache, sore throat and a chest cold in December 1978.  An 
examination report, dated in August 1978, shows that his 
neurological system, and his spine and musculoskeletal 
system, were clinically evaluated as normal.  An accompanying 
report of medical history shows that the veteran denied 
having frequent or severe headaches, a head injury, or 
recurrent back pain.  

The post-service medical evidence includes VA outpatient 
treatment reports, dated between 1988 and 1998, a VA 
examination report, dated in April 1997, reports from an 
unidentified health care provider in Lynwood, California, 
dated in November 1986 (Lynwood), reports from the Southern 
California Rapid Transit District (SCRTD), dated in 1996, and 
a report from a private health care provider (East West 
Medical Group) (EWMG), dated in October 1998.  Of particular 
note, the Lynwood and SCRTD records show that the veteran 
sustained an injury at work in December 1995 after the bus he 
was driving hit a truck, causing "severe back, shoulder and 
arm injuries."  The Lynwood report further states, "The 
patient denies any previous severe trauma that may have a 
symptomatic bearing on this particular case and further 
denies suffering from and of the above mentioned complaints 
before this accident occurred."  The diagnoses included 
severe sprain to the vertebral column.  Physical therapy 
records from SCRTD show that the veteran received treatment 
for complaints that included neck pain between February 1986 
and November 1997.  The EWMG report is remarkable for the 
veteran's report that he fell down an embankment in February 
1998 while at his employment, sustaining injuries to his neck 
and left shoulder.  On examination, the neck had a mild 
limitation of motion, with complaints of pain on palpation.  
X-rays revealed mild arthritis at C5-6.  The relevant 
diagnosis was recent cervical strain.

Under 38 U.S.C.A. § 1131, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the evidence does not show that 
the veteran has headaches as a chronic condition.  Service 
medical records contain one reference to treatment for 
headaches associated with a chest cold.  The remainder of the 
service medical  records are silent as to headaches or a neck 
injury.  In this regard, although service medical records 
describe treatment for right shoulder dislocations, they do 
not mention any trauma or complaints pertaining to the neck.  
In addition, there is no evidence of arthritis of the 
cervical spine within one year of separation from service to 
support service connection under the presumptive provisions.  
See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, with regard to 
the claim for residuals of a neck injury, the evidence shows 
that the veteran sustained post-service injuries to his neck 
in December 1995 and February 1998.  In any event, the claims 
file does not contain competent evidence showing that the 
veteran has chronic headaches, or that there is a nexus or 
link between the claimed residuals of a neck injury and the 
veteran's service.  

The Board has considered the veteran's testimony and written 
statements, and the testimony of his brother, submitted in 
support of his arguments that he headaches and residuals of a 
neck injury as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that shows that he currently has any pertinent 
disorder related to his claimed history, or that there is a 
nexus between any neck disorder and his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology (such as headaches) is within 
the purview of or may be readily recognized by lay persons, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
for service connection for headaches and residuals of a neck 
injury must be denied as not well grounded. 

As the foregoing explains the need for competent medical 
evidence of a diagnosis of headaches, or residuals of a neck 
injury, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Increased Rating

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
postoperative recurrent right shoulder dislocation is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records show that the veteran 
appeared to have dislocated his right shoulder on at least 
two occasions.  It appears that he had surgery on his right 
shoulder during service, in June 1978.  A VA examination 
report, dated in August 1980, contains diagnoses that 
included scar, mild limitation of motion, cystic bone 
degeneration, humeral head.

The appellant's right shoulder disability is presently 
described for rating purposes as "postoperative recurrent 
right shoulder dislocation."  The RO has evaluated it as 20 
percent disabling, by analogy, to "arm, limitation of motion 
of:" under Diagnostic Code (DC) 5201, as there is no 
separate diagnostic code for this disability in VA's Schedule 
for Rating Disabilities.  See 38 C.F.R. § 4.20 (1999) (when 
an unlisted disease, injury, or residual condition is 
encountered, it is permissible to rate the disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).  Under 38 C.F.R. 
§ 4.71a, DC 5201, a 20 percent evaluation is warranted when 
the motion of the major arm is limited to shoulder level.  A 
30 percent evaluation is warranted when such motion is 
limited to midway between the side and shoulder level.  

VA outpatient treatments reports, dated in 1998, are 
remarkable for indications that the veteran was receiving 
pain medication. 

In conjunction with his claim, the veteran was afforded a 
fee-basis consultation with a private health care provider, 
EWMG.  A review of that report, dated in October 1998, shows 
that the veteran complained of right shoulder pain.  He 
stated that he was using a TENS (transcutaneous electrical 
nerve stimulation) unit, and that he was taking anti-
inflammatory medication and unknown pain medication.  On 
examination, the veteran was unable to move his shoulders any 
significant amount.  There was no tenderness over the 
(acromioclavicular) joint, and no subacromial crepitation.  
Drop test and impingement tests were negative.  The right 
shoulder had the following active ranges of motion: forward 
flexion to 75 degrees, abduction to 80 degrees, extension to 
45 degrees, internal rotation was from thumb to belt line, 
and external rotation was to 45 degrees.  Passive ranges of 
motion were as follows: forward flexion to 150 degrees, 
abduction to 140 degrees and external rotation was to 45 
degrees.  The veteran was able to hold his arm at those 
levels without tiring.  There was no significant atrophy of 
the muscles compromising the rotator cuff.  There was no 
Tinel's sign over any of the major portions of the brachial 
plexus, and no tenderness to palpation of the brachial plexus 
as it exists through the scalene muscles.  X-rays revealed 
mild eburnation of the anterior facet of the humerus.  The 
humeroradial joint appeared normal.  Bone mineralization was 
excellent.  There was no calcification of the soft tissues.  
The relevant diagnosis was status post right rotator cuff 
repair and alleged nerve injury of the right shoulder, 
service related.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

On his most recent VA examination the veteran's right arm is 
shown to have active ranges of motion that included forward 
flexion to 75 degrees and abduction to 80 degrees.  Passive 
ranges of motion were included forward flexion to 150 
degrees, abduction to 140 degrees and external rotation to 45 
degrees.  The veteran therefore has not demonstrated that the 
motion of his right arm is limited to midway between the side 
and shoulder level.  Accordingly, the Board must conclude 
that an evaluation in excess of 20 percent is not warranted 
under DC 5201.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating 
in excess of 20 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain and weakness have been 
considered, his most recent examination report shows that the 
degree of limitation of motion of the right shoulder falls 
short of what is required for a rating in excess of 20 
percent.  In addition, muscle strength in his right upper 
extremity was 5/5, with no evidence of atrophy.  Of 
particular note, the examiner stated that the veteran, 
"[W]as making minimal effort during his exam in order to 
maximize his residual loss for his service-connected 
injuries."   The examiner further noted:

The examination of this veteran is 
difficult, in that much of the 
examination is suspect in regards to 
whether the veteran is making maximum 
effort to perform various functions of 
the examination.  For example, the 
veteran cannot move either shoulder any 
significant amount.  Yet, when the 
shoulder is moved manually, there is 
extreme difference between what can be 
achieved from passive and active range of 
motion.  Further, when the veteran is 
asked to perform grip with the Jamar 
Dynomometer [sic], there is obvious 
disinterest in performing with maximum 
effort."  

In addition, in his discussion the examiner concluded that, 
"This man is a malingerer, and not a very sophisticated 
one."  The diagnoses included "inappropriate behavior during 
the examination with obvious attempts to falsify 
information."  The Board therefore finds that the record 
does not show that the veteran's functional loss due to his 
right shoulder disorder impairs him to such a degree that he 
has the equivalent of a limitation of motion of his right arm 
to midway between the side and shoulder level, as required 
for a rating in excess of 20 percent under DC 5201.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation, or a malunion of the humerus with marked 
deformity, a 30 percent rating under either DC 5200 or DC 
5202 is not in order.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for the veteran's postoperative recurrent right 
shoulder dislocation.  38 C.F.R. § 4.71a, 5200, 5201 and 
5205.

In reaching this decision, the Board has considered the 
veteran's argument that his October 1998 EWMG examination was 
inadequate because the examiner was biased against him.  In 
this regard, a review of the EWMG report shows that the 
examiner stated that he had practiced orthopedics and hand 
surgery for 28 years.  He further stated that he had seen 40 
to 50 people a week in conjunction with their claims for 
Social Security and workers' compensation, and that he was 
aware and sensitive to the complications of implying that 
malingering on a patient's examination.  He stated that he 
bore no malice against the veteran based on his race, sex, 
religion, etc.  However, the examiner noted the veteran's 
lack of effort during his examination, and that there were 
inconsistencies between his various tests of strength and 
mobility.  He concluded, "It is my opinion that [the 
veteran] is a malingerer."  

The Board declines to find that the October 1998 EWMG 
examination report is inadequate.  In this case, the 
examination report shows that the veteran's medical history 
was taken and that he was thoroughly examined, to include 
range of motion studies, tests for neurological impairment 
and findings as to strength.  The Board also notes there is 
no medical evidence in the claims file which contradicts the 
examiner's findings insofar as they pertain to the right arm 
and shoulder.  Finally, the examiner stated that he had many 
years of experience in orthopedics and in the administration 
of examinations for government benefits.  It was his 
conclusion that the veteran was a malingerer.  Accordingly, 
the Board finds that there is no basis to find that the 
veteran's October 1998 examination was inadequate, or that a 
remand for a new examination is required.


ORDER

Service connection for headaches and residuals of a neck 
injury is denied.

A rating in excess of 20 percent for postoperative recurrent 
right shoulder dislocation is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


- 11 -


